Citation Nr: 1725559	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-07 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the service connection claim for diabetes mellitus, type II. 

2.  Entitlement to service connection for diabetes mellitus, type II. 

3.  Entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only.  

4.  Entitlement to benefits under the Home Improvement and Structural Alterations (HISA) program, specifically for bathroom modifications.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes, entitlement to automobile or other conveyance and adaptive equipment, and entitlement to benefits under the HISA program are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2007, the Board denied a service connection claim for diabetes mellitus, type II on the basis that the Veteran did not have a current diagnosis of the disease.  
2.  The evidence received since the final July 2007 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The July 2007 Board decision that denied the service connection claim for diabetes mellitus, type II is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. 
§ 20.1100 (2016). 

2.  Evidence received since the July 2007 Board decision is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his service connection claim for diabetes mellitus. 

In a June 2004 rating decision, the AOJ denied the service connection claim for diabetes mellitus.  The Veteran perfected an appeal.  The Board, in pertinent part, denied the service connection claim in July 2007 on the basis that the Veteran did not have a current diagnosis of diabetes mellitus, type II.  The Board's July 2007 denial of the service connection claim for diabetes mellitus is final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. § 20.1100 (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).  

It is important to note that the Veteran appealed the July 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  However, an April 2008 Joint Motion for Remand specifically stated that the Veteran was not pursuing an appeal of the service connection claim for diabetes mellitus and a May 2008 Court order dismissed the diabetes claim.

VA regulations also provide that when VA receives relevant official service department records that existed and had not been associated with the claims file at the time of a prior final decision, VA will reconsider the prior decision without requiring new and material evidence.  38 C.F.R. § 3.156(c).  Although additional service records were received in September 2011, these service records are not the service records of this particular Veteran.  Rather, these records are of a criminal investigation obtained in reference to the Veteran's service connection claim for PTSD.  Accordingly, these service records are not relevant to the service connection claim for diabetes as they are not this particular Veteran's service records and do not discuss herbicide exposure or this Veteran's foreign service.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) do not apply in the instant case. 

Effective February 2011, 38 C.F.R. § 3.307(a)(6)(iv) extended the presumption of herbicide exposure to any Veteran who served in a unit that operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971.  Prior to February 2011, VA conceded exposure to herbicides for Veterans who served in the DMZ between April 1968 and July 1969.  Although the Veteran contends that he served two tours in Korea, with one tour in approximately October 1968 (see April 2017 Board hearing transcript), the service records currently associated with the claims file only reveal service in Korea from October 1967 to January 1968.  Moreover, the service records associated with the claims file do not show that the Veteran was a member of a unit identified by VA to have served on the DMZ.  Since this amendment does not extend to the Veteran at this time, new and material evidence is required to reopen the previously denied claim rather than a de novo review.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (holding that where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim).  

As the July 2007 Board decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

New and material evidence has been submitted.  The Board denied the service connection claim for diabetes mellitus in July 2007 on the basis that the Veteran did not have a current diagnosis of diabetes mellitus, type II.  VA treatment records received since the final July 2007 Board decision include a diagnosis of diabetes mellitus, type II on the problem list.  This evidence relates to an unestablished fact necessary to substantiate the claim, namely a current diagnosis of diabetes mellitus, type II.  Accordingly, the service connection claim is reopened.  

  
ORDER

New and material evidence has been submitted to reopen the service connection claim for diabetes mellitus, type II; to this extent only, the appeal is granted.  


REMAND

The Veteran contends that his diabetes mellitus is related to herbicide exposure in service.  He states that part of his duties in service required spraying herbicides and that he was exposed to herbicide agents in Korea, Vietnam, and the United States.  

In regards to his service in Korea, service personnel records confirm only one tour of service in Korea dating from October 1967 to January 1968.  However, the Veteran contends that his records are incomplete and that he had two tours in Korea, with the second tour dating from approximately October 1968 to June 1969. See January 2011 statement.  The Veteran's DD Form 214 for the service between August 1968 and July 1970 reveals that he has approximately eight months of foreign service, which provides the indication that service personnel records may remain outstanding.  Accordingly, upon remand, the AOJ should obtain the Veteran's complete official military personnel file.  The AOJ should note that the Veteran contends that he served under two different service numbers, which are identified in the September 2014 deferred rating decision.               

Additionally, the Veteran contends that he was exposed to herbicide agents while assisting other battalions in the Korean DMZ, to possibly include the 2nd battalion, 6th and 9th infantry and the 2nd infantry division.  Upon remand, the AOJ should take appropriate action to attempt to verify any service with units that served on Korean DMZ.       

Moreover, he contends that he was exposed to herbicide agents while on temporary assignment in Vietnam.  He states that he was in Vietnam on at least two occasions, approximately in the winters of 1967, 1968, 1969, or 1970.  In this regard, the Veteran and his family submitted letters in December 2014 that appear to have been written during the Veteran's active duty service.  One letter appears to mention service in Vietnam but the date of the letter is not legible.  Upon remand, the AOJ should contact the Veteran to request that he resubmit the letters in a more legible format if possible.   

He also contends that he witnessed and/or sprayed herbicide agents at Ft. Leonard Wood from approximately June 1967 to August 1967, Ft. Sill, Ft. Lewis, Ft. Wainwright, Camp Carroll, and Camp Page.  Upon remand, the AOJ should take appropriate action to attempt to verify any exposure to herbicide agents that the Veteran has identified.  

In regards to the claim for automobile or other conveyance and adaptive equipment, the Veteran contends that this claim is intertwined with his service connection claim for diabetes as his diabetic neuropathy could constitute loss of use of one or both feet.  See April 2017 Board hearing transcript.  As the service connection claim for diabetes and the claim for automobile and adaptive equipment are intertwined, the claim for automobile and adaptive equipment must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

The Veteran is seeking entitlement to benefits under the HISA program, specifically for bathroom modifications.  In July 2015, the AOJ denied the Veteran's request for benefits under the HISA program.  In August 2015, the Veteran filed a notice of disagreement with this decision.  A statement of the case specifically addressing the Veteran's request for benefits under the HISA program has not been issued.  As the AOJ has not yet provided the Veteran with a statement of the case on this issue, it must be remanded to the AOJ for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran and his representative must be provided a statement of the case on the issue of entitlement to benefits under the HISA program, specifically for bathroom modifications.  The Veteran should be advised that if he wants the Board to consider this matter, he should timely submit a substantive appeal.  

2.  Contact the Veteran and inform him that some of the letters submitted in December 2014 that appear to have been written during the Veteran's service are not legible.  Request that the Veteran resubmit the letters and to make sure that the letters and the date are legible if possible.   

3.  Request the Veteran's complete Official Military Personnel File (OMPF) and associate the available records with the claims file.  If the OMPF is unavailable, documentation of such must be provided in the claims file.  The AOJ should take notice that the Veteran contends that he served under two different service numbers.  These service numbers are identified in the September 2014 deferred rating decision.      

4.  Undertake all appropriate development, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC), to verify the Veteran's service in Korea and his alleged exposure to herbicide agents, to include his contentions that he assisted other battalions in the Korean DMZ, to include the 2nd battalion, 6th and 9th infantry, and the 2nd infantry division.     

5.  Undertake all appropriate development, to include contacting the JSRRC, to determine whether the Veteran had service in the Republic of Vietnam.  The Veteran reported that he believed he was in Vietnam during the winter months of 1967, 1968, 1969, or 1970.  

6.  Undertake all appropriate development, to include contacting the JSRRC, to verify the Veteran's contention that he either participated in or witnessed the spraying and/or transporting of herbicide agents at Ft. Leonard Wood from June 1967 to August 1967, Ft. Sill, Ft. Lewis, Ft. Wainwright, Camp Carroll, and Camp Page.   

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  Therefore, the case should be returned to the Board for further appellate consideration.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


